[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 563 
The defendant failed to perform his covenant contained in the lease of April 28, 1871, to complete the new building, which he was to erect on Nos. 97 and 99 Spring street, and to give possession to the plaintiff of the five stories above the ground floor on or before the first day of September of that year.
There was a conflict of evidence in respect to the period after that date, during which the building remained unfinished; but that there was a breach of the covenant to complete the building by the day designated in the covenant is undisputed.
The judge on the trial ruled that the plaintiff was entitled to recover for the breach of this covenant the rental value of the use for hotel purposes of the rooms in the new building during the time he was deprived of their use by the default of the defendant. The plaintiff, when the lease was executed, occupied the building known as the Prescott House, fronting on Broadway, and a building on No. 97 Spring street adjacent thereto, under a lease from the defendant which expired May 1, 1871, for hotel purposes. The building No. 97 Spring street contained rooms for guests, which the plaintiff had furnished, and the furniture was removed and stored by the plaintiff in the Prescott House while the new building was being erected. The judge also instructed the jury that as to such of the rooms as the plaintiff had the furniture for he was entitled to damages, based upon the value of their use as furnished rooms, and refused to charge as requested by the defendant's counsel that the plaintiff could only recover the value of the use of the rooms unfurnished, or in the condition in which the defendant was to deliver them.
The general proposition stated in the charge that the plaintiff was entitled to recover the rental value of the use for hotel purposes of the rooms of which the plaintiff was deprived by the failure of the defendant to perform his covenant, is sustained by the decision of this court in Myers v. Burns (35 N.Y., 269). The part of the new building embraced in the lease was designed to be used in connection *Page 566 
with the Prescott House as a part of the hotel. It was contemplated by both parties to the lease that the plaintiff would continue to occupy the Prescott House as a hotel while the new building was being erected, and this was to be completed and the plaintiff was to be put in possession by the time designated. The rent for the whole premises embraced in the lease was to commence with the term, although the plaintiff would necessarily be required to await the erection and completion of the new structure before he could have the beneficial enjoyment of that part of the demised premises. The lease was made with reference to these circumstances, and an allowance to the plaintiff of the rental value of the rooms in the new building during the time he was deprived of them by the defendant's default, based upon a consideration of the use to which they were to be applied, and which was contemplated by both parties when the lease was executed, affords to the plaintiff only a just indemnity, and subjects the defendant to no greater liability than it may fairly be supposed he intended to assume when the covenant was made.
We are of opinion that, within the same principle, the jury were properly instructed that the plaintiff was entitled to recover the value of the use of furnished rooms to the extent that the plaintiff was prepared to furnish them with the furniture stored, and intended to be used in the rooms in the new building. The plaintiff, by the delay, lost as to such rooms their use as furnished rooms. The defendant knew that the plaintiff's furniture had been taken from No. 97 Spring street to enable him to remove the building on that lot, preparatory to erecting the new one, and that the new part was to be occupied by the plaintiff for the same purposes as he had occupied the building from which the furniture was taken. The loss of the use of the furniture from delay in completing the rooms in the new building was the natural result of the failure of the defendant to perform his covenant; and that this loss would occur if the defendant failed to complete the building in time, may justly be presumed from the evidence to have been *Page 567 
contemplated by the defendant, when the lease was made, as one of the injuries which the plaintiff would sustain from his default, and was properly allowed as part of the damages sustained.
The defendant also covenanted in the lease to make the alterations and repairs to the Prescott House mentioned in the specifications prepared by the architect who had the matter in charge; and these included repairs of broken ceilings and of the roof, so as to make it water-tight. In September, after the expiration of the time when, by the contract, the repairs were to have been completed, the defendant caused a balustrade to be removed from the building, in doing which, as the evidence on the part of the plaintiff tended to show, openings were made in the tin covering of the roof, through which, at the time of a storm in October, the water penetrated and rendered the rooms in the upper story of the builing unfit for occupation, and the ceilings became cracked and broken so that quite extensive repairs were required before the rooms could be used. The plaintiff repeatedly notified the defendant to make the necessary repairs; and after waiting six weeks proceeded to make the repairs himself, the defendant mean while neglecting to take any step in the matter. The defendant asked the court to charge that the plaintiff could not recover for the use of the rooms except for the time it would necessarily take to repair them; and, also, that if the plaintiff knew of a defect which caused damage he was bound to have it repaired as soon as it could reasonably have been done; and that if he did not do so, and damage subsequently occurred, he could not recover therefor. The court refused to charge as requested, and the defendant excepted. It is conceded that it was the duty of the defendant to repair the ceilings. Upon his failure to perform it, it was the right of the tenant to make the repairs and charge the expenses to the landlord. But he was not bound to make the repairs. The defendant was, during the time the plaintiff was deprived of these rooms, engaged in constructing the new building and repairing the old one. *Page 568 
He had due notice of their condition. He had no right to cast upon the plaintiff the responsibility and the burden of repairs which he was bound to make. The plaintiff removed his furniture from these rooms; and so far as he could, short of making the repairs himself, limited the injurious consequence of the defendant's neglect. The question raised by the exception referred to was considered in Myers v. Burns, and was decided adversely to the defendant, and we see no reason for questioning its correctness.
We have considered the other questions in the case and find no ground for reversing the judgment of the General Term, and it should, therefore, be affirmed with costs.
All concur.
Judgment affirmed.